Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                       No. 04-19-00510-CV

                               IN THE INTEREST OF S.E., a Child

                   From the 25th Judicial District Court, Guadalupe County, Texas
                                    Trial Court No. 14-1049-CV
                            Honorable Jessica Crawford, Judge Presiding

PER CURIAM

Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice

Delivered and Filed: January 22, 2020

DISMISSED FOR WANT OF PROSECUTION

           On December 3, 2019, this court received appellant’s pro se brief. Because the brief

violated Texas Rules of Appellate Procedure 9 and 38, we struck appellant’s brief from our record

and ordered that appellant file an amended brief complying with the Texas Rules of Appellate

Procedure within thirty days. We advised appellant that if he failed to do so, this appeal would be

dismissed for want of prosecution. Appellant failed to file an amended brief or otherwise respond

to our order. Accordingly, this appeal is dismissed for want of prosecution. See TEX. R. APP. P.

38.8(a)(1), 42.3(b).

                                                  PER CURIAM